FILED
                            NOT FOR PUBLICATION                              JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10135

               Plaintiff - Appellee,             D.C. No. 2:01-CR-00268-PGR

  v.
                                                 MEMORANDUM *
MARK FLYNN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                                                       **
                              Submitted May 25, 2010

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mark Flynn appeals from the 3-month sentence imposed following

revocation of his probation. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Flynn contends that the district court committed plain error when it found

that there was a factual basis supporting Flynn’s admission that he violated a

condition of his probation. Even if the court plainly erred as Flynn contends, he

has failed to show that any error affected his substantial rights, or that it seriously

affected the fairness of Flynn’s probation revocation proceedings. See United

States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      Flynn also contends that the district court abused its discretion when it

revoked his probation given the de minimis nature of the violation. The district

court did not abuse its discretion. See United States v. Tham, 884 F.2d 1262, 1266

(9th Cir. 1989) (“Tham argues that his violations of the conditions of probation

were technical, and that his probation accordingly should not have been revoked. . .

. We cannot say the district court abused its discretion in revoking Tham’s

probation for violations of his probation conditions.”).

      Flynn also contends that his sentence was substantively unreasonable. The

sentence was reasonable in light of the court’s emphasis on Flynn’s breach of trust.

See U.S.S.G. Ch. 7, Pt. A(3)(b); see also United States v. Miqbel, 444 F.3d 1173,

1182 (9th Cir. 2006) (“[A]t a revocation sentencing, a court may appropriately

sanction a violator for his breach of trust[.]”) (internal quotation marks omitted).

      AFFIRMED.


                                            2                                     09-10135